Action to foreclose a mortgage on certain real property. Plaintiff moved to confirm the report of an official referee fixing the amount of a deficiency judgment. The report was modified so as to fix the deficiency at the sum of $500, and directed the entry of a judgment therefor. From the order modifying and affirming the report, and from the judgment entered pursuant thereto, the plaintiff appeals. Order and judgment unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ.